Gray, C. J.
An assignment in insolvency relates back to the date of the first publication of notice of the issuing of the *592warrant, and has effect as of that time. Clarke v. Minot, 4 Met. 846. Andrews v. Southwich, 13 Met. 535. Gallup v. Robinson, 11 Gray, 20. Butler v. Mullen, 100 Mass. 453. But the extent of its operation depends on the law in force when the assignment is made. Attachments of the debtor’s property are dissolved, not by the publication of notice, but by the assignment.
An assignment in insolvency, under the Gen. Sts. c. 118, § 44, dissolved all attachments existing at the time of the first publication of notice, without regard to the length of time they had been in force. But no assignment of this defendant’s estate was ever made under those statutes, nor until after the St. of 1880, c. 246, § 7, had taken effect, which saves all attachments made more than four months before the commencement of the proceedings. lío right to defeat the plaintiff’s attachment had vested before the passage of this statute, and the effect of any assignment made since its passage is limited by its provisions. It was therefore erroneously ruled in the Superior Court that the plaintiff’s attachment was dissolved.

Exceptions sustained.